Lahtinen, J.
Appeal from a judgment of the Supreme Court (Rumsey, J.), entered September 3, 2010 in Broome County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent terminating reimbursement of certain Medicare premiums.
The underlying facts are set forth in our prior decision (Matter of Bryant v Board of Educ., Chenango Forks Cent. School Dist, 21 AD3d 1134 [2005]) and in the companion case brought by the Chenango Forks Central School District (Matter of Chenango Forks Cent. School Dist. v New York State Pub. Empl. Relations Bd., 95 AD3d 1479 [2012], affd 21 NY3d 255 [2013]). *1171In the companion case, the Public Employment Relations Board (hereinafter PERB) ordered the School District to rescind its June 2003 memorandum in which it notified employees and retirees that it was terminating its practice of reimbursing Medicare Part B premiums. The result of the companion case is that the School District must reinstate its former practice of reimbursing retirees for Medicare Part B premiums, which is the same relief sought in the current proceeding. PERB’s order in the companion case has been upheld by the Court of Appeals. Petitioners here have thus received — via that holding — the full relief challenged by respondent in the current appeal. Accordingly, this appeal is now moot. The exception to the mootness doctrine does not apply in that, although the issue advanced herein may recur and is significant, it is not likely to evade review (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Peters, P.J., Rose and Garry, JJ, concur; Mercure, J., not taking part. Ordered that the appeal is dismissed, as moot, without costs.